Citation Nr: 0422852	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1942 and from June 1942 to April 
1943.  He also served in the Regular Philippine Army from 
March 1945 to March 1946.  He was a prisoner of war (POW) of 
the Japanese government from June 1942 to April 1943.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability, ischemic 
heart disease, is rated as 60 percent disabling.

2.  The veteran last worked in 1989 as an operator and 
manager of his own sound system business and a bulldozer 
business.  

3.  The veteran has a high school education plus two years of 
vocational courses in the field of auto mechanics and radio 
technician.  

4.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.19 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, ___ Vet. App. ___, No. 01-944 (June 24, 2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini, cited above, the United States Court of Appeals 
for Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001 and February 2002, as well as 
by the discussions in the May 2003 statement of the case 
(SOC) and the May, July and August 2003 and August 2004 
supplemental statements of the case (SSOCs), as well as by an 
additional letter sent in November 2003.  By means of these 
documents, the veteran was told of the requirements to 
establish a TDIU, of the reasons for the denial of his claim, 
and of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  

Under the Pelegrini decision, supra, a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
April 2002, the RO initially denied the claim on appeal.  The 
veteran was provided general VCAA notice in May 2001 and 
asked to provide any information in his possession relevant 
to the claim in February 2002, prior to the initial denial in 
April 2002.  

The Board thus finds no defect with respect to the timing of 
the VCAA notice.  Furthermore, the November 2003 letter was 
fully compliant, and any omissions in the earlier two letters 
constituted harmless error in view of this letter and the 
full adjudication that followed in the April 2004 SSOC.  As 
the veteran did not provide ay additional information or 
evidence in response to the November 2003 letter, there is no 
indication that the disposition of his claim would have been 
different had he received full content-complying pre-AOJ-
adjudication notice pursuant to section 5103(a) and 
§ 3.159(b).  Accordingly, any such error is nonprejudicial.  
See, eg., 38 U.S.C.A. § 7261(b)(2) (West 2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

The Board concludes that no further assistance to the veteran 
is required.  The RO obtained the veteran's service medical 
records, VA records and non-VA records.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in May 2003 and February 
2004.  Report of the examinations are in the claims file.  
Thus, no further assistance is required.



II.  TDIU

Service connection for ischemic heart disease was granted 
effective August 2000, and is rated at 60 percent.  This is 
the only service-connected disability.  The instant TDIU 
claim was filed in December 2001.

As provided by the pertinent laws and regulations, VA will 
grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2003).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2003).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2003).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2003).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2003).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2003).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 60 percent evaluation 
for ischemic heart disease meets the minimum criteria for 
consideration for entitlement to TDIU under 38 C.F.R. § 
4.16(a).  In this regard, the veteran has indicated that he 
has not worked since 1989 when he stopped running his 
business as an operator of a sound system.  The veteran 
reportedly was self employed in this capacity from 1948 to 
1989.  He reportedly entrusted the business to a helper to 
operate but because it was old it required frequent repairs 
and he eventually gave it up because he was incurring more 
loss than profit.  He reported that he also worked from 1986 
to 1989 managing two units of bulldozers but these were sold 
in 1989 because, due to his heart, arthritis, and other 
medical problems, he could not manage them anymore.  The 
veteran has a high school education plus two years of 
vocational courses in the field of auto mechanics and radio 
technician.

The veteran was a prisoner of war of the Japanese government 
during World War II from June 1942 to April 1943, having been 
captured while serving in the Philippine Army on the side of 
the United States.  He claimed to have had beriberi, edema 
and dysentery in captivity.  A clinical abstract prepared by 
Benedicto C. Sinoro, M.D., of the San Lorenzo Ruiz Medical 
Clinic in June 2001, reflects that the veteran had been 
treated there by Dr. Sinoro for six years for pulmonary 
tuberculosis, atherosclerotic cardiovascular disease, 
decreased hearing, osteoarthritis and cataract extraction.  
Current medical problems in June 2001 included 
atherosclerotic cardiovascular disease, chronic obstructive 
pulmonary disease, hearing loss, osteoarthritis and peptic 
ulcer disease.  

A POW protocol examination was conducted in July 2001 shows 
arteriosclerotic cardiovascular disease.  An accompanying 
social work report shows that the veteran reported that he 
was on medication several times per day to control his peptic 
ulcer disease.  He also reported on and off cough and 
intermittent chest pain.  Also noted were swollen and painful 
joints due to arthritis.  The veteran stated he could not 
walk due to the swollen limbs related to arthritis.  He was 
alert and demonstrated normal social behavior.  

In a September 2001 rating action, service connection was 
granted for ischemic heart disease as a residual of beriberi 
and assigned a 60 percent rating, effective from August 2000.  
Thereafter, in December 2001, the veteran filed the instant 
claim for TDIU.  

Records from President Ramon Magsaysay Memorial Hospital 
dated in August 2002 show treatment and evaluation of 
osteoarthritis of the lumbosacral spine, atherosclerotic 
cardiovascular disease, and benign prostatic hypertrophy.  
The veteran was also treated by Maria Angela M. Labrador, 
M.D., psuedophakia of both eyes and status post yag 
capsulotomy, bilateral.  

The veteran was afforded a VA examination for ischemic heart 
disease in May 2003.  The diagnosis was atherosclerotic heart 
disease.  The examiner opined that with his service-connected 
heart disease, the veteran was still able to obtain and 
retain an office job with moderate restriction.  The examiner 
found that the veteran was still able to perform ordinary 
activities but not strenuous or competitive activities.  The 
examiner felt that the veteran could walk 500 meters though 
with stops and fatigability.  His activities would be 
restricted by his pulmonary problem, his joint pain (probably 
arthritis) and aging process.  

The veteran testified in July 2003 at an RO hearing.  He 
stated that he could not continue to perform his former jobs 
because they required physical exertion.  He noted that when 
he owned the bull dozers, for instance, he had to ride on a 
rice thresher, which was physical work.  This was in the 
1960s.  He reported that he did all of the work for the sound 
system business himself.  

In another examination report dated in July 2003, Dr. Sinoro 
noted atherosclerotic hypertensive cardiovascular disease, 
COPD, osteoarthritis and hearing loss.  The heart showed 
normal rate with regular rhythm and adynamic precordium.  
Accompanying clinical records dated from January 2002 to 
October 2002 showed treatment for hypertension and arthritis.  

A VA cardiology examination dated in February 2004 showed 
complaints of shortness of breath and pricking chest pains on 
walking for 100 meters or climbing 10 steps.  Examination 
showed atherosclerotic heart disease, not in failure.  The 
examiner concluded that, "The heart disease precludes 
employment that entails heavy physical exertion but not desk 
or clerical jobs.  The COPD is more likely the major 
influence in his unemployable status."  

Following a review of the record in its entirety, the Board 
finds that the preponderance of the evidence is against the 
claim of TDIU.  The veteran has reported that he stopped 
working due to a combination of disabilities.  No health care 
provider has opined that the service-connected heart disease 
precludes all meaningful exertional activities.  In fact, 
when the veteran underwent two VA examinations for assessment 
of his service-connected disability, though these showed 
definite diminished capacity, both examiners concluded that, 
despite certain restrictions, the veteran was not incapable 
of meaningful exertional activity.  Both medical doctors 
found that the veteran could perform light exertional 
activity.  No health care provider has opined that he is 
incapable of the non-exertional aspects of work.  His 
education and work history suggest otherwise, as he has been 
shown to be industriously self-employed for over 40 years 
following service.

The Board is persuaded that these two VA medical opinions are 
most convincing on the issue of the capacity to perform 
meaningful work activity.  It is significant that both 
examiners reviewed the medical evidence in the file.  See 
e.g., Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Where a 
medical expert has fairly considered all the evidence, his 
[or her] opinion may be accepted as an adequate statement of 
the reasons and bases for a decision when the Board adopts 
such an opinion.  Id.  The Board does, in fact, adopt these 
two VA medical opinions and finds that TDIU is not warranted 
in this case.  

The veteran has asserted the his service-connected heart 
condition renders him unemployable.  In fact, the Board finds 
that the medical evidence and employment history are wholly 
against the veteran's theory and that none of the pertinent 
medical evidence actually supports the veteran's theory.  The 
Board appreciates the sincerity of the veteran's belief; 
however, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
on this issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for TDIU.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.


ORDER

A total disability rating due individual unemployability 
based upon service-connected disability is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



